DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
By the preliminary amendments of 12/07/2021 and 12/08/2021, claims 1-20 have been cancelled and claims 21-50 added.  Claims 21-50 are currently pending in the instant Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and claims 22-32 due to dependence from claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites the limitation "the lower bore" in line 5 and further in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recited “lower bore” is intended to be one and the same as the antecedent bore of line 3 of claim 21, and effectively that line 3 is intended to recite “a frame having a main body with a lower bore”.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-23, 25, 26 and 28-31 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunaratnam et al., US 2002/0108613 in view of Kwok et al., US 2003/0034034 and Jaffre et al., US 2003/0005931.
Regarding claim 21, Gunaratnam discloses an oro-nasal mask assembly (Figure 8 as per Paragraph 50) for delivering pressurized breathable air to a patient (delivering gas as per Paragraphs 2 and 9 for sleep disordered breathing treatment thus fully capable of delivering pressurized gas), comprising: a frame (assembly of frame 160 and clip 800 as per Paragraph 50) having a main body (160) with a bore (aperture 910, a lower bore with respect to 930) to receive the pressurized air (being an aperture of a gas inlet as recited), the frame having and a longitudinal axis (the central, vertical axis of 160 such as would be aligned with the patient’s sagittal plane in use) dividing the lower bore (910 being centrally located as depicted and extending both vertically and horizontally thus disposed to be divided by said axis into sagittal left and right portions) and a cushion  (180 as per Paragraph 50) configured to seal around the nose and mouth of the patient in use (as per paragraphs 3 and 50, a cushion of a full-face mask overlying the nose and mouth), the cushion being coupled with the main body of the frame (as per Paragraph 51), wherein the frame includes a vent arrangement (vent 940 as per Paragraph 50) positioned along the longitudinal axis above the bore (as depicted in Figure 8, in the nasal-bridge region of the mask) and comprising holes (of 940 as depicted).  
In the embodiment of Figure 8 Gunaratnam does not disclose the frame having an upper support member, a forehead support supported by the upper support member extending along the upper support member; and an elbow in communication with the lower bore; and said vent arrangement positioned between the bore and the upper support member.  Gunaratnam does not disclose the vent arrangement comprising a three-column pattern including a center column and a pair of outside columns, the center column being aligned with the longitudinal axis and each of the outside columns being parallel to but offset from the longitudinal axis, wherein the center column includes 10-20 holes and each said outside column includes 8-15 holes. 
Kwok teaches the frame (Figure 1, shell 17 as per Paragraph 44) of a breathing gas mask (as per Paragraph 2) having an upper support member (joining member 14, an upper member relative to 17 as depicted), a forehead support (10 as per Paragraph 43) supported by the upper support member (10 supported relative to 17 by 14 as per Paragraph 43) extending along the upper support member (vertically co-extensive with 14 as shown in Figures 1 and 2); and an elbow (18 as per paragraph 44) in communication with a lower bore (where 18 joins 16 as depicted, analogous to the bore of Gunaratnam). 
Kwok is analogous by way of being from the field of breathing gas masks for sleep disordered breathing treatment.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame of Kwok to comprise the upper support member of Kwok such that the longitudinal axis of Gunaratnam extends along the upper support member (the upper support member being horizontally centered as depicted in Kwok thus vertically aligned with the sagittal plane) and said vent arrangement positioned between the bore and the upper support member (the upper support member extending above the remainder of the shell in Kwok and above the bore, thus being g disposed above the bore and vent along the longitudinal axis in the modified Gunaratnam).  Further it would have been obvious to accordingly modify the mask assembly of Gunaratnam to comprise the forehead support of Kwok.  It would have been obvious to do so for the purpose as taught by Kwok in Paragraph 11 thereof of minimizing movement of the mask relative to the face of a patient.   Further it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mask assembly of Gunaratnam to comprise the elbow of Kwok in communication with the lower bore thereof.  It would have been obvious to do so for the purpose of providing a known, suitable coupling for supply of breathing gas to a mask.
Jaffre teaches an arrangement of holes (Figure 7, holes 82 as per Paragraph 53) of a vent arrangement (venting member 64) including a center group of 10-20 holes (the four laterally central columns of 4 holes depicted) and outside groups of holes (the adjacent sets of three columns of four holes totaling 12 holes each) including 8-15 holes.  Examiner respectfully points out MPEP section 2125 and maintains that as the figured of Jaffre depicted discrete holes 82 as recited in Paragraphs 53 and 59 the drawings clearly show center and outside groups of holes having numbers of holes as claimed. 
Jaffre is analogous by way of being from the field of breathing gas masks for sleep disordered breathing treatment (as per Paragraph 5 of Jaffre).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the number of holes, including a group of 16 holes and two groups of 12 holes of Jaffre as the number of holes of the vent arrangement of Gunaratnam for the purpose of achieving sufficient venting with a larger number of holes of appreciably small diameter thereby reducing noise (as taught in paragraph 59 Jaffre)
It is noted that the condition of being in aligned may reasonably be interpreted as being placed in correct or appropriate positions thus being formed in a solid form relative to the longitudinal axis the holes of Jaffre in the modified Gunaratnam would be aligned with the longitudinal axis by way of being in affixed, desired position relative there-to.   The modified Gunaratnam doesn’t teach said plurality of holes in three columns, a central column, and two outside columns as claimed. However, Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 22 the holes in the outside groups (those of Jaffre in the modified Gunaratnam) are aligned with the holes in the center group (positioned as intended in a solid form thus aligned in the sense of being placed in correct, appropriate positions).   The modified Gunaratnam doesn’t teach said plurality of holes in three columns, a central column, and two outside columns as claimed. However, Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 23, the holes in the outside groups (those of Jaffre in the modified Gunaratnam) are offset (displaced to the left and right of the center group, as when viewed from the front of a patient) relative to the holes in the center group.  The modified Gunaratnam doesn’t teach said plurality of holes in three columns, a central column, and two outside columns as claimed. However, Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 25, the upper support member (that of Kwok in the modified Gunaratnam as detailed above) includes spaced apart side walls (as shown in Figure 8, the left and right walls having 40 as per paragraph 35).  The center column and an upper part of each said outside column (of Jaffre in the modified Gunaratnam).  It is noted that the vent of Gunaratnam is located in a nasal bridge location thus centrally on the mask thereof and generally between walls and below of the support member extending upward from the nasal bridge region.  However, Gunaratnam does not disclose at least an upper part of the center column and an upper part of each said outside column is positioned between the side walls.  It is not disclosed that the columns are positioned between the side walls of the upper support member. However, Examiner respectfully points out that the arrangement of columns of holes between walls of a support structure lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of columns of holes between side walls would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 26, the center group has more holes (16 holes of Jaffre in the modified Gunaratnam, 16 holes of Jaffre) than each of the outside groups (the outside groups each having 12 holes ad depicted in Figure 7 of Jaffre).  The modified Gunaratnam doesn’t teach said plurality of holes in three columns, a central column, and two outside columns as claimed. However, Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 28, while Jaffre teaches arrangement of holes in three groups as detailed regarding claim 21 above, the modified Gunaratnam does not disclose the vent arrangement to consist of the three-column pattern   However Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 29 said frame comprises a molded plastic of polypropylene or polycarbonate (polycarbonate as per Paragraph 3 of Gunaratnam, molded by way of being formed in a shape as depicted), and the cushion comprises an elastomeric material (soft silicone as per Paragraph 3).
Regarding claim 30, said frame includes a cushion channel (that formed within 840 as shown in Figure 8 of Gunaratnam receiving 720 as per Paragraph 49) to receive a longitudinal edge of the cushion (shoulder 720 thereof, an appreciably longitudinal edge by way of being elongated in the vertical direction as with respect to a standing user).
Regarding claim 31, the three-group pattern is provided (in the region of 940 of Gunaratnam, inward of 640) on an oval shaped portion (160 inward of 640, appreciably oval shaped as depicted and by way of extending about the nose and mouth of a user as per Paragraph 640 of Gunaratnam).  The modified Gunaratnam does not disclose the vent arrangement to consist of the three-column pattern   However Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claims 24, 27 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Gunaratnam, Kwok and Jaffre as applied to claim 21 above in view of Kwok et al., US 6,561,191 (herein Kwok ‘191).
Regarding claim 24, the modified Gunaratnam does not disclose each of the holes have having a part conic shape, including opposed walls that converge from a larger inside diameter to a smaller outside diameter as viewed in the direction of exhausted air.
Kwok ‘191 teaches vent holes (Figure 4, 22 as per Column 3, lines 45-52) having side walls that converge in diameter toward an outlet side thereof (as shown in Figure 12, the luminal side-walls converging from 34-32as per Column 4, lines 1-5) for the purpose of minimizing noise (as per Column 4, lines 54-58).
Kwok, ‘191 is analogous by way of being from the field of venting nasal interfaces. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify vent holes of the modified Gunaratnam to have a partly conic shape, including opposed walls that converge from a larger inside diameter to a smaller outside diameter as viewed in the direction of exhausted air as taught by Kwok ‘919.  It would have been obvious to do so to provide vent holes that create less turbulence upon exiting of the exhaled gas and minimize noise.
Regarding claim 27 the modified Gunaratnam does not disclose wherein each said hole has a length of about 1.7mm.
Kwok ‘191 teaches vent holes  (Figure 4, 22 as per Column 3, lines 45-52) having side walls that converge in diameter toward an outlet side thereof (as shown in Figure 12, the luminal side-walls converging from 34-32as per Column 4, lines 1-5) for the purpose of minimizing noise  (as per Column 4, lines 54-58) each hole having a length of about 1.7mm (Column 4, lines 1-5 and 25-30, the diameter of 1.7mm recited).
Kwok ‘191 is analogous by way of being from the field of venting nasal interfaces. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify vent holes of the modified Gunaratnam to have part a diameter of 1.7mm as taught by Kwok.  It would have been obvious to do so to provide vent holes that create less turbulence upon exiting of the exhaled gas, vents provided in the mask frame, and vents that minimize noise.
Regarding claim 32, the holes in the outside groups (those of Jaffre in the modified Gunaratnam) are offset (displaced to the left and right of the center group, as when viewed from the front of a patient, as shown in Figure 7 of Jaffre) relative to the holes in the center group, the center group has more holes (16 holes of Jaffre in the modified Gunaratnam, 14 being in the center column as shown in Figure 7 of Jaffre) than each of the outside groups (the outside groups having 12 holes as depicted in Figure 7 of Jaffre), the frame comprising a molded plastic of polycarbonate and/or polypropylene (polycarbonate as per Paragraph 3 of Gunaratnam, molded by way of being formed in a shape as depicted), and the cushion comprises an elastomeric material (soft silicone as per Paragraph 3) said frame including a cushion channel (that formed within 840 as shown in Figure 8 of Gunaratnam receiving 720 as per Paragraph 49) to receive a longitudinal edge of the cushion (shoulder 720 thereof, an appreciably longitudinal edge by way of being elongated in the vertical direction as with respect to a standing user) and wherein the three group  pattern is provided (in the region of 940 of Gunaratnam, inward of 640) on an oval shaped portion (160 inward of 640, appreciably oval shaped as depicted and by way of extending about the nose and mouth of a user as per Paragraph 640 of Gunaratnam) of the main body of the frame.  The upper support member (that of Kwok in the modified Gunaratnam as detailed above) includes spaced apart side walls (as shown in Figure 8, the left and right walls having 40 as per paragraph 35).  
The modified Gunaratnam doesn’t teach said plurality of holes in three columns, a central column, and two outside columns as claimed. However, Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
The upper support member (that of Kwok in the modified Gunaratnam as detailed above) includes spaced apart side walls (as shown in Figure 8, the left and right walls having 40 as per paragraph 35).  The center column and an upper part of each said outside column (of Jaffre in the modified Gunaratnam).  It is noted that the vent of Gunaratnam is located in a nasal bridge location thus centrally on the mask thereof and generally between walls and below of the support member extending upward from the nasal bridge region.  It is not disclosed that the columns are positioned between the side walls of the upper support member. However, Examiner respectfully points out that the arrangement of columns of holes between walls of a support structure lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Gunaratnam ‘644 teaches vent holes having side walls that converge in diameter toward an outlet side thereof (Figures. 44, 45A-45H, as per Paragraphs 89, 92, 93). Gunaratnam further teaches that the part conical profile of the vent holes creates less turbulence upon exiting of the exhaled gas, that the vents can be provided in the mask frame, and that the vents can be arranged to minimize noise (Paragraphs 89, 92, 93).
Kwok ‘191 teaches vent holes (Figure 4, 22 as per Column 3, lines 45-52) having side walls that converge in diameter toward an outlet side thereof (as shown in Figure 12, the luminal side-walls converging from 34-32as per Column 4, lines 1-5) for the purpose of minimizing noise (as per Column 4, lines 54-58).
Kwok, ‘191 is analogous by way of being from the field of venting nasal interfaces. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify vent holes of the modified Gunaratnam to have a partly conic shape, including opposed walls that converge from a larger inside diameter to a smaller outside diameter as viewed in the direction of exhausted air as taught by Kwok ‘919.  It would have been obvious to do so to provide vent holes that create less turbulence upon exiting of the exhaled gas and minimize noise.



Claims 33, 34, 36, 37, 40-46, 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunaratnam in view of Jaffre.
Regarding claim 33, Patient interface (Figure 8 as per Paragraph 50) for delivering breathing gas to a patient (delivering gas as per Paragraphs 2 and 9 for sleep disordered breathing treatment thus fully capable of delivering pressurized gas), comprising: a frame (assembly of frame 160 including 940 and clip 800 as per Paragraph 50) a cushion  (180 as per Paragraph 50) a cushion to communicate with a patient's airways in use (as per paragraphs 3 and 50, a cushion of a mask overlying the nose and mouth), the cushion being coupled with the frame (as per Paragraph 51), and a vent arrangement (930 and the holes of 940 as per Paragraph 50) , including a plurality of vent holes extending through a rigid material (extending through the shell 160, formed of rigid material as per Paragraph 41).  Gunaratnam does not said vent holes being provided in at least two columns and each column having between 8-15 vent holes.
Jaffre teaches an arrangement of holes (Figure 7, holes 82 as per Paragraph 53) of a cent arrangement (venting member 64) including a center group of 10-20 holes (the four laterally central columns of 4 holes depicted) and outside groups of holes (the adjacent sets of three columns of four holes totaling 12 holes each) including 8-15 holes.  Examiner respectfully points out MPEP section 2125 and maintains that as the figured of Jaffre depicted discrete holes 82 as recited in Paragraphs 53 and 59 the drawings clearly show center and outside groups of holes having numbers of holes as claimed. 
Jaffre is analogous by way of being from the field of breathing gas masks for sleep disordered breathing treatment (as per Paragraph 5 of Jaffre).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the number of holes, including a group of 16 holes and two groups of 12 holes of Jaffre as the number of holes of the vent arrangement of Gunaratnam for the purpose of achieving sufficient venting with a larger number of holes of appreciably small diameter thereby reducing noise (as taught in paragraph 59 Jaffre)
It is noted that the condition of being in aligned may reasonably be interpreted as being placed in correct or appropriate positions thus being formed in a solid form relative to the longitudinal axis the holes of Jaffre in the modified Gunaratnam would be aligned with the longitudinal axis by way of being in affixed, desired position relative there-to.   The modified Gunaratnam doesn’t teach said plurality of holes in three columns, a central column, and two outside columns as claimed. However, Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 34, the vent holes of the modified Gunaratnam are provided directly in the frame (disposition in 940 of Gunaratnam being maintained in the modified Gunaratnam as detailed above).
Regarding claim 36, in the embodiment of Figure 8, Gunaratnam does not disclose said cushion to be a nasal only cushion.  
However, in the embodiment of Figure 1, as per Paragraph 3, Gunaratnam teaches that the mask thereof is alternately a nasal-only mask (overlying the nose but not the mouth) thus wherein the cushion (180 also shown in Figure 1) is a nasal only cushion.
The embodiment of Figure 1 of Gunaratnam is analogous by way of being from the field of breathing gas delivery masks.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the embodiment of Figure 8 of Gunaratnam to be a nasal only mask and accordingly to have a nasal only cushion.  It would have been obvious to do so for the purpose of achieving gas delivery with minimal bulk and while leaving the mouth uncovered for speech. 
Regarding claim 37, said cushion is a nasal-oro cushion (that of a full-face mask as per Paragraph 50).
Regarding claim 40, the vent holes (of Jaffre in the modified Gunaratnam) are arranged in a pattern of three groups (the central group of openings in Jaffre and the two the groups to the immediate left and right of the central column). Gunaratnam does not disclose the vent arrangement to consist of three columns and no further columns.  However, Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 41, the three-group pattern is provided (in the region of 940 of Gunaratnam, inward of 640) on an oval shaped portion (160 inward of 640, appreciably oval shaped as depicted and by way of extending about the nose and mouth of a user as per Paragraph 640 of Gunaratnam) of the main body of the frame.   The modified Gunaratnam doesn’t teach said plurality of holes in three columns, a central column, and two outside columns as claimed. However, Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 42, the frame comprises a molded plastic of polycarbonate and/or polypropylene (polycarbonate as per Paragraph 3 of Gunaratnam, molded by way of being formed in a shape as depicted), and the cushion comprises an elastomeric material (soft silicone as per Paragraph 3).
Regarding claim 43, said frame includes a cushion channel (that formed within 840 as shown in Figure 8 of Gunaratnam receiving 720 as per Paragraph 49) to receive a longitudinal edge of the cushion (Shoulder 720 thereof, an appreciably longitudinal edge by way of being elongated in the vertical direction as with respect to a standing user).
Regarding claim 44, the holes in the outside groups (those of Jaffre in the modified Gunaratnam) are offset (displaced to the left and right of the center column, as when viewed from the front of a patient, as shown in Figure 7 of Jaffre) relative to the holes in the center column.
Regarding claim 45, the upper support member (that of Kwok in the modified Gunaratnam as detailed above) includes spaced apart side walls (as shown in Figure 8, the left and right walls having 40 as per paragraph 35).  The center column and an upper part of each said outside column (of Jaffre in the modified Gunaratnam) are laterally confined to a nasal bridge peaked area as shown by 940 in Gunaratnam thus collectively in the region horizontally between the walls of the support member in the modified Gunaratnam.  
It is not disclosed that the columns are, at an upper part, recessed between the side walls of the upper support member.  It is noted that the vent of Gunaratnam is located in a nasal bridge location thus centrally on the mask thereof and generally between walls and below of the support member extending upward from the nasal bridge region.  Examiner respectfully points out that the arrangement of columns of holes between walls of a support structure lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of columns of holes between side walls, recessed there-between would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 46, the center column has more holes (16 holes of Jaffre in the modified Gunaratnam, 14 being in the center column as shown in Figure 1 of Jaffre) than each of the outside columns (the outside columns having 13 holes ad depicted in Figure 7 of Jaffre).
Regarding claim 48, Gunaratnam discloses a mask assembly (Figure 8 as per Paragraph 50) for delivering breathable gas to a patient for treatment of sleep disordered breathing (delivering gas as per Paragraphs 2 and 9 for sleep disordered breathing treatment thus fully capable of delivering pressurized gas), comprising: a frame (assembly of frame 160 and clip 800 as per Paragraph 50) and a cushion  (180 as per Paragraph 50) adapted to form a seal with a patient's airways (as per paragraphs 3 and 50, a cushion of a full-face mask overlying the nose and mouth), the cushion being coupled with the main body of the frame (as per Paragraph 51) and forming a breathing chamber (the interior of 160 as depicted), wherein the frame includes a base wall (640, a base relative to 180) with a plurality of vent holes (the holes of vent 940) to allow washout of exhaled gases from the breathing chamber (being holes of an air vent as per Paragraph 50),
Gunaratnam does not disclose the vent holes to be arranged in in a plurality of columns the plurality of columns including a center column and an adjacent flanking column flanking each side of the center column, each said column having at least 5 holes and the total number of holes for all the columns is at least 35 holes +/- 10-20%, and each said flanking column including holes being laterally aligned with or offset from holes in the center column, wherein the holes in the flanking columns are laterally aligned with one another.
Jaffre teaches an arrangement of holes (Figure 7, holes 82 as per Paragraph 53) of a cent arrangement (venting member 64) including a center group of 10-20 holes (the four laterally central columns of 4 holes depicted) and outside groups of holes (the adjacent sets of three columns of four holes totaling 12 holes each) including 8-15 holes thus 40 holes total.  Examiner respectfully points out MPEP section 2125 and maintains that as the figured of Jaffre depicted discrete holes 82 as recited in Paragraphs 53 and 59 the drawings clearly show center and outside groups of holes having numbers of holes as claimed. 
Jaffre is analogous by way of being from the field of breathing gas masks for sleep disordered breathing treatment (as per Paragraph 5 of Jaffre).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the number of holes, including a group of 16 holes and two groups of 12 holes of Jaffre as the number of holes of the vent arrangement of Gunaratnam for the purpose of achieving sufficient venting with a larger number of holes of appreciably small diameter thereby reducing noise (as taught in paragraph 59 Jaffre)
It is noted that the condition of being in aligned may reasonably be interpreted as being placed in correct or appropriate positions thus being formed in a solid form relative to one another the holes of Jaffre in the modified Gunaratnam would be aligned with one another by way of being in affixed, desired position relative there-to.   The modified Gunaratnam doesn’t teach said plurality of holes in three columns, a central column, and two outside columns as claimed. However, Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claims 35, 38, 39 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunaratnam and Jaffre as applied to claim 33 and 48 above in view of Kwok ‘191.
Regarding claim 35, the modified Gunaratnam does not disclose each of the holes to converge towards the outlet side.
Kwok ‘191 teaches vent holes (Figure 4, 22 as per Column 3, lines 45-52) having side walls that converge in diameter toward an outlet side thereof (as shown in Figure 12, the luminal side-walls converging from 34-32as per Column 4, lines 1-5) for the purpose of minimizing noise (as per Column 4, lines 54-58).
Kwok, ‘191 is analogous by way of being from the field of venting nasal interfaces. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify vent holes of the modified Gunaratnam to have a partly conic shape, including opposed walls that converge from a larger inside diameter to a smaller outside diameter as viewed in the direction of exhausted air as taught by Kwok ‘919.  It would have been obvious to do so to provide vent holes that create less turbulence upon exiting of the exhaled gas and minimize noise.
Regarding claim 38, the modified Gunaratnam does not disclose each of the holes have having a part conic shape, including opposed walls that converge from a larger inside diameter to a smaller outside diameter as viewed in the direction of exhausted air.
Kwok ‘191 teaches vent holes  (Figure 4, 22 as per Column 3, lines 45-52) having side walls having a part conic shape (tapering from 34 to 3) including opposed side-walls (as shown in Figure 12, the luminal side-walls converging from 34-32as per Column 4, lines 1-5) that converge from a larger inside diameter to a smaller outside diameter as viewed in the direction of exhausted air (as per Column 4, liens 1-5) for the purpose of minimizing noise  (as per Column 4, lines 54-58).
Kwok, ‘191 is analogous by way of being from the field of venting nasal interfaces. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify vent holes of the modified Gunaratnam to have a partly conic shape, including opposed walls that converge from a larger inside diameter to a smaller outside diameter as viewed in the direction of exhausted air as taught by Kwok ‘919.  It would have been obvious to do so to provide vent holes that create less turbulence upon exiting of the exhaled gas and minimize noise. Regarding claim 39 the modified Gunaratnam does not disclose wherein each said hole has a length of about 1.7mm.
Regarding claim 49, in the modified Gunaratnam there are three groups (the center and flanking columns of Jaffre), wherein each column includes at least 8 +/- 10-20% vent holes (16 and 132 holes thus at least 8 holes in each group), wherein the center group includes more holes (16 holes as depicted in Jaffre)  than each of the flanking columns (12 holes), and wherein said cushion is a pillows cushion, a nasal only cushion or a nasal-oro cushion (an oro-nasal cushion as per paragraph 50).  
Gunaratnam does not disclose wherein said holes converge towards the outlet side. Gunaratnam does not disclose the vent arrangement to consist of three columns and no further columns. However, Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Kwok ‘191 teaches vent holes (Figure 4, 22 as per Column 3, lines 45-52) having side walls that converge in diameter toward an outlet side thereof (as shown in Figure 12, the luminal side-walls converging from 34-32as per Column 4, lines 1-5) for the purpose of minimizing noise (as per Column 4, lines 54-58).
Kwok, ‘191 is analogous by way of being from the field of venting nasal interfaces. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify vent holes of the modified Gunaratnam to have a partly conic shape, including opposed walls that converge from a larger inside diameter to a smaller outside diameter as viewed in the direction of exhausted air as taught by Kwok ‘919.  It would have been obvious to do so to provide vent holes that create less turbulence upon exiting of the exhaled gas and minimize noise.

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunaratnam and Jaffre as applied to claim 33 above in view of Kwok and Kwok ‘191. The vent holes of the modified Gunaratnam are provided directly in the frame (disposition in 940 of Gunaratnam being maintained in the modified Gunaratnam as detailed above) said cushion is a nasal-oro mask (being a cushion of a full-face mask as per Paragraph 50) the frame comprising a molded plastic of polycarbonate and/or polypropylene (polycarbonate as per Paragraph 3 of Gunaratnam, molded by way of being formed in a shape as depicted), and the cushion comprises an elastomeric material (soft silicone as per Paragraph 3) said frame comprising a cushion channel (that formed within 840 as shown in Figure 8 of Gunaratnam receiving 720 as per Paragraph 49) to receive a longitudinal edge of the cushion (Shoulder 720 thereof, an appreciably longitudinal edge by way of being elongated in the vertical direction as with respect to a standing user) the vent holes (of Jaffre in the modified Gunaratnam) are arranged in a pattern of three groups (the central group of 16 holes in Jaffre and the two groups  to the immediate left and right of the central column) the center groups having more holes (16 holes as shown in Figure 7 of Jaffre) than each of the outside groups (the outside groups having 12 holes ad depicted in Figure 7 of Jaffre), wherein the three column pattern is provided (in the region of 940 of Gunaratnam, inward of 640) on an oval shaped portion (160 inward of 640, appreciably oval shaped as depicted and by way of extending about the nose and mouth of a user as per Paragraph 640 of Gunaratnam) of the main body of the frame.  In the embodiment of Figure 8 Gunaratnam does not disclose the frame having a forehead support each of the holes have having a part conic shape, including opposed walls that converge from a larger inside diameter to a smaller outside diameter as viewed in the direction of exhausted air.
It is noted that the condition of being in aligned may reasonably be interpreted as being placed in correct or appropriate positions thus being formed in a solid form relative to the longitudinal axis the holes of Jaffre in the modified Gunaratnam would be aligned with the longitudinal axis by way of being in affixed, desired position relative there-to.   The modified Gunaratnam doesn’t teach said plurality of holes in three columns, a central column, and two outside columns as claimed. However, Examiner respectfully points out that the arrangement of columns of holes as claimed lacks criticality, the arrangement in columns as disclosed being recited merely as an alternate embodiment (as per instant Paragraph 35) and for aesthetics (as per instant Paragraph 123).  As such Examiner respectfully maintains that the arrangement of groups of holes into a center column and outside columns would be obvious as a matter of design choice.  Examiner respectfully points out in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Kwok teaches the frame (Figure 1, shell 17 as per Paragraph 44) of a breathing gas mask (as per Paragraph 2) having an upper support member (joining member 14, an upper member relative to 17 as depicted) having spaced apart side walls (as shown in Figure 8, the left and right walls having 40 as per Paragraph 35), a forehead support (10 as per Paragraph 43) supported by the upper support member (10 supported relative to 17 by 14 as per Paragraph 43) extending along the upper support member (vertically co-extensive with 14 as shown in Figures 1 and 2); and an elbow (18 as per paragraph 44) in communication with a lower bore (where 18 joins 16 as depicted, analogous to the bore of Gunaratnam). 
Kwok is analogous by way of being from the field of breathing gas masks for sleep disordered breathing treatment.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame of Kwok to comprise the upper support member of Kwok such that the longitudinal axis of Gunaratnam extends along the upper support member (the upper support member being horizontally centered as depicted in Kwok thus vertically aligned with the sagittal plane) and said vent arrangement positioned between the bore and the upper support member (the upper support member extending above the remainder of the shell in Kwok and above the bore, thus being g disposed above the bore and vent along the longitudinal axis in the modified Gunaratnam).  Further it would have been obvious to accordingly modify the mask assembly of Gunaratnam to comprise the forehead support of Kwok.  It would have been obvious to do so for the purpose as taught by Kwok in Paragraph 11 thereof of minimizing movement of the mask relative to the face of a patient.   Further it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mask assembly of Gunaratnam to comprise the elbow of Kwok in communication with the lower bore thereof.  It would have been obvious to do so for the purpose of providing a known, suitable coupling for supply of breathing gas to a mask.
Kwok ‘191 teaches vent holes (Figure 4, 22 as per Column 3, lines 45-52) having side walls that converge in diameter toward an outlet side thereof (as shown in Figure 12, the luminal side-walls converging from 34-32as per Column 4, lines 1-5) for the purpose of minimizing noise (as per Column 4, lines 54-58).
Kwok, ‘191 is analogous by way of being from the field of venting nasal interfaces. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify vent holes of the modified Gunaratnam to have a partly conic shape, including opposed walls that converge from a larger inside diameter to a smaller outside diameter as viewed in the direction of exhausted air as taught by Kwok ‘919.  It would have been obvious to do so to provide vent holes that create less turbulence upon exiting of the exhaled gas and minimize noise.

Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunaratnam and Jaffre as applied to claim 33 and 48 above in view of Kwok. Gunaratnam discloses the mask assembly of claim 48 as detailed above for treating sleep disordered breathing (as per Paragraph 2) however does not disclose a system for treating sleep disordered breathing further comprising a blower to supply breathable gas at positive pressure; and a conduit to pass the breathable gas from the blower to the mask assembly.
Kwok teaches a system (Figure 1 mask 16, along with the recited conduit of Paragraph 44 and blower of Paragraph 9) for treating sleep disordered breathing (Paragraph 2) comprising a mask (16) and further a blower to supply breathable gas at positive pressure (recited in paragraph 9); and a conduit (recited in Paragraphs 9 and 44) to pass the breathable gas from the blower to the mask assembly (as per Paragraph 9).
Kwok is analogous by way of being from the field of breathing gas masks for sleep disordered breathing treatment.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gunaratnam to provide the mask of Gunaratnam along with the blower and conduit of Kwok thus resulting in a system for treating sleep disordered breathing further comprising a blower to supply breathable gas at positive pressure; and a conduit to pass the breathable gas from the blower to the mask assembly.  It would have been obvious to do so for the purpose of providing a flow of breathable gas for treatment of sleep disordered breathing as called for in Paragraphs 2 and 3 of Gunaratnam using a known, suitable generating and coupling means in the art of respiratory masks. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McAuley et al. US 2006/0237018 discloses in Figure 12 an oronasal mask (as per Paragraph 4) with frame (201 as per Paragraph 67) bore (depicted in Figure 13, receiving 204), forehead support (rest 203) elbow (204) cushion (201) and vent arrangement (recited in paragraph 63, apparent in the arrangement of holes depicted vertically between 203 and 204 in Figure 12, comprising multiple columns of holes including a central column and outside columns as depicted).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785